DETAILED ACTION
This is in reference to communication received 17 December 2021. Claims 1 – 9 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 2 recite an invention directed to 
obtaining digital media posts (plurality), made by prospective purchasers, comprising data from one or more digital media platforms, the posts containing written positive indications of a desire, need or occasion to purchase;
scoring each received digital media post by using the deep learning model, the scores indicating the likelihood that the prospective purchaser will purchase an offering;
providing certain scored digital media posts to the user;
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Applicant provides certain (subset/selected) scored digital media posts (plurality of digital media posts) to the user (merchant), however, applicant has not positively 
Applicant further recites receiving a second score from the user, the second score indicating the likelihood that the prospective purchaser will buy an offering based on the content of the digital media post; and updating the deep learning model based on the second score;
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Applicant provides plurality of scored digital media posts to the user (merchant), and the merchant provides second score for a single media posts, applicant has not positively claimed whether user (merchant) selects one of the plurality of received digital media score for which they would want to modify the score and provide the updated score (second score).
Dependent claims 3 – 9 inherit the deficiencies of parent claim 2 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Appropriate correction is requested.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 9 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 2, representative of claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 2 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 2 recites invention directed to scoring media posts that indicates a likelihood the a perspective purchase will purchase an offering and providing certain scored media post to a user, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently claimed, there is no device claimed that will perform scoring of the media posts, providing certain digital media post to the user (merchant), receive second score (updated score) from the user (merchant), and updated the deep learning model (update the model) based on the received second score. 
To perform the scoring of the media posts, a training data set is obtained, processed using an algorithm to assign initial scores to each entry in the training data set (e.g. performing some mathematical calculations to assign scores). Scores are also received from the merchant, and scores received from the merchant are used to rescore the training dataset (training data 
Published media posts made by perspective purchasers on one or more platforms are obtained, and the deep learning model (algorithm) is used to score the obtained media posts and certain targeted scored media posts are provided to the user (merchant), second score (updated score) from the user (merchant) is received, and deep learning model is updated (update the model) based on the received second score, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently claimed, is no device claimed that will perform scoring of the media posts, providing certain digital media post to the user (merchant), receive second score (updated score) from the user (merchant), and update the deep learning model (update the model) based on the received second score.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the co-pending claims recites the additional elements of a non-transitory computer-readable media having computer executable instructions amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 3-9, applicant further defines the media posts, platforms where potential purchaser may post their media posts, structure of the media posts (e.g. a sentence, an assertion, etc.)
These limitations further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deng US Publication 2017/0024640 in view of Strauss et al. US Publication 2017/0262635 and Ross et al. US Publication 2013/0054376.

Regarding claims 2 and 1, Deng teaches system and method for training a deep learning network to automatically analyze enterprise data [Deng, 0002] comprising:
a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to perform (Deng, a compute-readable storage having computer-executable instructions for performing acts and/or events of the various methods) [Deng, 0047]:
obtaining a training dataset (Deng, raw data from one or more global data sources is received) [Deng, 0002, 0022]; 
applying a first scoring algorithm to obtain a first score for each entry in the training dataset, the first score indicating the likelihood that a prospective purchaser will buy an offering (Deng, trained deep learning network may be used to score (e.g. prioritize/rank) each of the enterprise’s existing and potential new customers in terms of probability; receive raw data from one or more global sources (one or more social media websites like Linkedin, Facebook, Twitter, among others (see at least 0022], use this raw data ; 
Deng does not explicitly teach receiving scores from a user (a merchant) to indicate a likelihood for user to perform an action. However, Strauss teaches system and method 
The overall machine learning model may be trained using supervised or unsupervised learning techniques corresponding to the particular machine learning techniques included in the overall machine learning model [Strauss, 0029]. Straus further teaches system and method which determines sampling weights, selects a subset of content according to sampling weights, presents sampled content for quality review, receive results of quality review by a human reviewer (e.g. merchant) and use the result of the quality review to determine a quality performance metric based on received review decision [Strauss, 0068-0069], Fig. 5 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Deng by adopting teachings of Strauss to use feedback from merchant to determine a quality performance metric based on received review decisions for the sampled subset of content items.
Deng in view of Strauss teaches system and method further comprising:
receive one or more scores from a user (a merchant), for one or more entries in the training dataset, the user being an entity who sells one or more products and/or services (Strauss, instances of content accepted by the content review module 130 but rejected by human review 145 (e.g. user (merchant) providing corrected score for the data item) may be used to improve the review process. Such content may be used as training data to improve machine learning models included in the content review module 130 or used to generate the machine learning features 120) [Strauss, 0055];
rescoring the training dataset based on the one or more scores received from the user (Strauss, Such content may be used as training data to improve machine learning models ; 
creating a deep learning model based on the rescored dataset  (Deng, use the training dataset to further train deep learning network to predict the results of a specific scenario) [Deng, 0027, Fig. 1 and associated disclosure];
Deng in view of Strauss does not explicitly teach to user deep learning model indicating, upon comparison to a written digital media post by the prospective purchaser, a likelihood that the prospective purchaser will purchase an offering. However, Ross teaches that a computing device (computing device executing neural network model) can be used to monitor data that is indicative of a customer’s personal circumstances; customer circumstances can be learnt from customer’s status update posted by customer (user) that the customer’s middle daughter recently passed her driver’s exam and was issued a driver’s license (library of words, phrased, contextual relationship between one or more items in the library, and determination can be made that there is a likelihood that the a car may be purchased when their children turn sixteen (parent of the child who recently got a driver’s license issued have an increased likelihood that they will purchase an offering from an automobile dealership)) [Ross, 0035, 0037].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Deng in view of Strauss by adopting teachings of Ross and assign appropriate weights to social media posts to identify potential customers for their member users (merchants); improve providing of an offering of products or services to potential customers of a user (merchant) based on the likelihood that the customer will purchase the offered products or sevices.
Deng in view of Strauss and Ross teaches system and method further comprising:
creating a deep learning model based on the rescored dataset  (Deng, use the training dataset to further train deep learning network to predict the results of a specific scenario) [Deng, 0027, Fig. 1 and associated disclosure], the deep learning model comprising a library of words, phrases, and contextual relationship between one or more items in the library indicating, upon comparison to a written digital media post by the prospective purchaser, a likelihood that the prospective purchaser will purchase an offering (Ross, as explained above) [Ross, 0035, 0037]; 
obtaining digital media posts, made by prospective purchasers, comprising data from one or more digital media platforms, the posts containing written positive indications of a desire, need or occasion to purchase (Ross, customer circumstances can be learnt from customer’s status update posted by customer (user) that the customer’s middle daughter recently passed her driver’s exam and was issued a driver’s license (library of words, phrased, contextual relationship between one or more items in the library) [Ross, 0035]; 
scoring each received digital media post by using the deep learning model, the scores indicating the likelihood that the prospective purchaser will purchase an offering (Deng, using the trained deep learning network to perform opportunity scoring analytics is also advantageous since it can prioritize sales leads, it can help the sales team go after the most promising leads, and it allows the enterprise to develop more accurate revenue forecasts); 
To further train deep learning network as disclosed, adopted teachings of Strauss can be recursively repeated to update the deep learning model.
Therefore, Deng in view of Strauss and Ross teaches system and method further comprising:
providing certain scored digital media posts to the user (Strauss, The online system 240 selects a subset of content item according to the sampling weights and presents the sampled content for quality review by a human reviewer (user/merchant) and receives the results of the quality review from the human reviewer) [Strauss, 0067-0068];
receiving a second score from the user, the second score indicating the likelihood that the prospective purchaser will buy an offering based on the content of the digital media post (Strauss, The online system 240 selects a subset of content item according to the ; and 
updating the deep learning model based on the second score (Strauss, The online system 240 may use the sampled subset of content items to improve the machine learning model used in the quality review process. For example, the online system 240 identifies rejected content items from the sampled subset that received a rejection review decision from the quality review interface and modifies parameters of the machine learning model by using the identified rejected content items as training inputs to the machine learning model) [Strauss, 0071]. Additionally, Deng teaches using the training dataset (training data set comprising second score from the user/merchant) to further train deep learning network to predict the results of a specific scenario) [Deng, 0027, Fig. 1 and associated disclosure]. 

Regarding claim 3, Deng in view of Strauss and Ross teaches system and method, wherein the first scoring algorithm uses pre-identified keywords and deep learning to identify context suggesting a purchase intent associated with each entry, including whether the entry indicates a need for an offering, whether the need is immediate, or whether the entry requests a recommendation (Deng, specific enterprise outcome scenario includes one of: the sale of a particular product or service to a particular customer; or opportunity scoring; or upsell recommendations; or next action recommendations; or churn minimizations) [Deng, 0068; also see at least Ross, 0037]. 

Regarding claim 4, Deng in view of Strauss and Ross teaches system and method, wherein the one or more digital media platforms comprise one or more of digital social media platforms, digital message boards, and digital review collection systems (Deng, social media websites, search engines) [Deng, 0022, 0040]. 

Regarding claim 5, Deng in view of Strauss and Ross teaches system and method, wherein obtaining digital media posts comprises using one or more of application programming interfaces (APIs) associated with one or more digital media platforms, and screen scraping and text recognition technologies (Deng, implementation using Application Programming Interface (API)) [Deng, 0048]. 

Regarding claim 6, Deng in view of Strauss and Ross teaches system and method, wherein the user is provided scored digital media posts only if the posts are scored as having a high likelihood that a potential customer will purchase an offering (Deng, trained deep learning network may be used to score (e.g. prioritize/rank) each of the enterprise’s existing and potential new customers in terms of probability (e.g. the likelihood of making a sale; the trained deep learning networks will be able to predict the likelihood of closing the sales deal, Fig. 1 and associated disclosure) [Deng, 0030, 0027; also see Ross, 0035-0037]. 

Regarding claim 7, Deng in view of Strauss and Ross teaches system and method, wherein the deep learning model is updated with the second score if the second score indicates a low likelihood that a potential customer will purchase an offering (Deng, use the enterprise data to re-train (e.g. fine-tune/refine the training of) deep learning network to predict the results of the specific enterprise outcome scenario, and it may be repeated until the accuracy of the predicted results is greater than or equal to the prescribed threshold) [Deng, Fig. 1 and associated disclosure]. 

Regarding claim 8, Deng in view of Strauss and Ross teaches system and method, wherein the relationship used by the deep learning model comprises the presence or absence of certain words or phrases in the library (Deng, Deep Structured Semantic 

Regarding claim 9, Deng in view of Strauss and Ross teaches system and method, wherein the relationship used by the deep learning model comprises the order in which the words or phrases appear (Ross, learn from a status update posted to the customer's Facebook® account that the customer's middle daughter recently passed her driver's exam and was issued a driver's license (order in which phrases appear), determination can be made, and conclusion can be made that the customer may be purchasing a new car for their daughter) [Ross, 0037]. 


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach rescoring the training dataset based on the one or more scores received from the user is acknowledged and considered which is then used to fine-tune the deal learning network is acknowledged and considered.
However, when considering invention as claimed, it is deemed that applicant is claiming an old and known supervised machine technology as their claimed invention. Cited reference Strauss teaches The online system 240 selects a subset of content item according to the sampling weights and presents the sampled content for quality review by a human reviewer (user/merchant) and receives the results of the quality review from the human reviewer) [Strauss, 0067-0068]. Straus further teaches The online system 240 may use the sampled subset of content items to improve the machine learning model used in the quality review 

Upon further review of the claimed invention in view of applicant’s argument, it is deemed that the invention as currently claimed is not eligible for patent under 35 USC 101 because there is no device claimed that will claimed invention directed to generating of a scoring deep learning model, obtaining media posts of potential purchasers, perform scoring of the media posts, providing certain digital media post to the user (merchant), receive second score (updated score) from the user (merchant), and updated the deep learning model (update the model) based on the received second score. Therefore Rejection under 35 USC 101 has been cited in this office action.

Upon further review of the claimed invention in view of applicant’s argument, it is deemed that the invention as currently claimed is not eligible for patent under 35 USC 112 (b), and Rejection under 35 USC 112(b) has been cited in this office action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jason Brownlee published article “Supervised and Unsupervised Machine Learning Algorithm” teaches in supervised learning because the process of an algorithm learning from the training dataset can be thought of as a teacher supervising the learning process. We .

Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

January 4, 2022